Continued Examination Under 37 CFR 1.114

 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2021/12/14 has been entered.
This Office action is in response to Applicant's amendment filed 2021/12/14. Applicant has amended claim1 and 11. Currently, claims 1-3 and 6-25 remain pending in the application. 

                                   EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Sarah Luth on 2021/12/29.
In conversation with applicant’s representative the agreement for amendment of claim 1 by addition of claim 4 limitations 4, and cancelation of claims 4-5 was reached.  The typographic error on claim 25 is corrected by changing number “33” to “22” on the first line.  Also, the previously withdrawn claim 19-25 are rejoined for being dependent on claim 1. 



Amended claim 1 in its final form is as follows:
Claim 1:    A solid detergent composition comprising: 
a solidification matrix comprising an alkali metal carbonate and between about 12 wt.% and about 50 wt.% of an acid based on the weight of the composition, wherein the acid has an aqueous solubility of between 0.1 and 1500 g/L at 20 °C, and wherein the acid is a polycarboxylic acid comprising adipic acid, glutamic acid, citric acid, isocitric acid, glutaric acid, malic acid, propane-1,2,3-tricarboxylic acid, succinic acid, tartaric acid, salts of the foregoing, or a mixture thereof; 
an enzyme; and 
a surfactant, wherein the surfactant is a nonionic surfactant, amphoteric surfactant, or a mixture thereof; 
wherein the composition is substantially free of added water and fatty acids; and
wherein upon dilution the composition provides a pH of between about 6 and about 10; wherein the solid is a cast solid, extruded solid, molded solid, a powder, or pressed solid.

                                                   Election/Restrictions
Claims 1-3 and 6-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 2021/01/08 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3 and 6-25 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Bartelme teaches a solid detergent composition (abstract) comprising alkali metal carbonate such as sodium carbonate in the amount of 10-80 w%; [39], acids such as ethylenediaminetetraacetic acid (as similarly disclosed by applicant’s specification, PGPub; 0044) in the amount of 1-50 w%; [63-64], and more carboxylic acids such as citric, succinic, adipic with an inherent aqueous solubilities at the given temperature in the instantly claimed range; [56], wherein the pH of composition in solution is in the range of 8-10 or 9-10.5; [31, 55].  
However, in view of applicant’s current amendments by addition of “composition being substantially free of fatty acid”, and thus much more limited scope of the claims, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.R.A./Examiner, Art Unit 1767
2021/12/30                          
/LIAM J HEINCER/Primary Examiner, Art Unit 1767